

Exhibit 10.1




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is dated as of September 8,
2017, by and among HC2 LPTV Holdings, Inc., a Delaware corporation (“Buyer”),
HC2 Holdings, Inc., a Delaware corporation (“HC2”), MAKO COMMUNICATIONS, LLC, a
Texas limited liability company (“Mako”), MINTZ BROADCASTING, a Texas general
partnership (“Mintz”), NAVE BROADCASTING, LLC, a Texas limited liability company
(“Nave”), TUCK PROPERTIES, INC., a Delaware corporation (“Tuck”, together with
Mako, Mintz and Nave, each a “Corporate Seller”, and collectively, the
“Corporate Sellers”), Lawrence Howard Mintz, an individual and resident of Texas
(“LH Mintz”) and Sean Mintz, an individual and resident of Texas (“Sean Mintz”
together with LH Mintz, each an “Individual Seller”, and collectively, the
“Individual Sellers”; the Individual Sellers together with the Corporate
Sellers, each a “Seller”, and collectively, the “Sellers”).
WHEREAS, Mako is the licensee or permittee of the television stations listed on
Schedule 3.4 hereto (collectively, the “Mako Stations”);
WHEREAS, Mintz is the licensee or permittee of the television stations listed on
Schedule 3.4 hereto (collectively, the “Mintz Stations”);
WHEREAS, Nave is the licensee or permittee of the television stations listed on
Schedule 3.4 hereto (collectively, the “Nave Stations”);
WHEREAS, Tuck is the licensee or permittee of the television stations listed on
Schedule 3.4 hereto (collectively, the “Tuck Stations”);
WHEREAS, LH Mintz is the licensee or permittee of the television stations listed
on Schedule 3.4 hereto (collectively, the “LH Mintz Stations”);
WHEREAS, Sean Mintz is the licensee or permittee of the television stations
listed on Schedule 3.4 hereto (collectively, the “Sean Mintz Stations”, and
together with the Mako Stations, Mintz Stations, Nave Stations, Tuck Stations
and LH Mintz Stations, collectively, the “Stations”);
WHEREAS, in connection with the operation of the Stations, the Sellers own, and
or lease, certain tangible and intangible property, and are party to, among
other contracts, leases of transmission towers and local marketing agreements;
WHEREAS, the Buyer desires to purchase and assume from the Sellers, and the
Sellers desire to sell and assign to Buyer, substantially all of the assets used
in the operation of the Stations, all on the terms and conditions set forth in
this Agreement and additional documents contemplated herein.
NOW, THEREFORE, in consideration of the foregoing recital and the respective
covenants, agreements, representations and warranties contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, agree as
follows:


142435396;11

--------------------------------------------------------------------------------





SECTION 1 -DEFINITIONS
The following terms, as used in this Agreement, shall have the meanings set
forth in this Section:
“Accounts Receivable” means accounts receivable earned by each Seller prior to
11:59 p.m., EST, on the day prior to the Closing Date, including, without
limitation, the rights of each Seller to payment for the sale of programming
time or advertising time run on the Stations by such Seller the day prior to the
Closing Date.
“Action” means, any legal or administrative claim, suit, action, complaint,
charge, investigation, inquiry, arbitration or other proceeding by or before any
Governmental Authority.
“Affiliate” (and, with a correlative meaning “affiliated”) means, with respect
to any Person, any direct or indirect subsidiary of such Person, and any other
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with such first Person.  As used
in this definition, “control“ (including with correlative meanings, “ controlled
by “ and “ under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Assumed Contracts” means all Contracts listed in Schedule 3.7.
“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed (or actually closed)
in the City of New York.
“Closing” means the consummation of the purchase and sale of the Purchased
Assets pursuant to this Agreement in accordance with the provisions of Section
9.
“Closing Date” means the date on which the Closing occurs, as determined
pursuant to Section 9.
“Communications Laws” means the Communications Act of 1934, as amended, and the
rules and published policies of the FCC promulgated thereunder.
“Consents” means the consents, permits, or approvals of Governmental Authorities
and other third parties necessary to transfer the Purchased Assets to Buyer or
to otherwise consummate the transactions contemplated by this Agreement.
“Contracts” means all contracts, leases, non-governmental licenses, and other
agreements (including leases for personal or real property and employment
agreements), written or oral (for each of the foregoing, including any
amendments and other modifications thereto) to which any Seller is a party or
which are binding upon any Seller and which relate to or affect the Purchased
Assets or the business or operations of the Stations, and (i) which are in
effect on the date of this Agreement or (ii) which are entered into by any
Seller between the date of this Agreement and the Closing Date.


2
2

--------------------------------------------------------------------------------





“Escrow Account” means the escrow account referred to in the Escrow Agreement.
“FCC” means the Federal Communications Commission and any of its Bureaus or
offices.
“FCC Consent” means the requisite consent of the FCC or any of its Bureaus to
permit the consummation of the transaction contemplated hereby, including the
assignment by Sellers to Buyer as contemplated by this Agreement; FCC Consent
does not mean an order of consent to the transaction contemplated hereby that is
no longer subject to administrative or judicial reconsideration, review, appeal,
or stay.
“FCC Licenses” means all Licenses (including modifications, renewals and
extensions thereof) issued by the FCC to the Sellers in connection with the
business or operations of the Stations.
“Governmental Authority” means any federal, state or local governmental entity
or municipality or subdivision thereof or any authority, department, commission,
board, agency, court or instrumentality thereof.
“Governmental Order” means any order, writ, judgment, injunction, decree,
decision, stipulation, determination or award entered by or with any
Governmental Authority.
“Intangibles” means all FCC call signs, domain names, URL registrations, email
addresses, copyrights, trademarks, trade names, service marks, service names,
licenses, patents, permits, intellectual property rights and interests,
proprietary information, technical information and data, machinery and equipment
warranties, and other similar intangible property rights and interests (and any
goodwill associated with any of the foregoing) applied for, issued to, or owned
by each Seller or under which each Seller is licensed or franchised and which
are used in the business and operations of the Stations as of the date of this
Agreement, together with any additions thereto between the date of this
Agreement and the Closing Date as the parties may agree in writing.
“Issuance Price” means as to each Seller Share, the 30-Day VWAP.
“Law” means any United States (federal, state, local) or foreign law,
constitution, treaty, statute, ordinance, regulation, rule, code, order,
judgment, injunction, writ or decree.
“Liability” means any and all debts, losses, liabilities, taxes, claims,
damages, expenses, fines, costs, royalties, proceedings, deficiencies or
obligations (including those arising out of any action, such as any settlement
or compromise thereof or judgment or award therein), of any nature, whether
known or unknown, absolute, contingent, accrued or unaccrued, liquidated or
unliquidated, or otherwise and whether due or to become due, and whether in
contract, tort, strict liability or otherwise, and whether or not resulting from
third party claims, and any reasonable out-of-pocket costs and expenses in
connection therewith (including reasonable legal counsels’, accountants’, or
other fees and expenses incurred in defending any action or in investigating any
of the same or in asserting any rights thereunder or hereunder).
“Liens” means, with respect to any Purchased Asset, any lien, encumbrance,
pledge, mortgage, deed of trust, security interest, claim, lease, charge,
option, right of first refusal, right of


3
3

--------------------------------------------------------------------------------





first offer, easement, servitude, proxy, voting trust or agreement, transfer
restriction under any shareholder or similar agreement or encumbrance or any
other restriction or limitation whatsoever.
“Material Adverse Effect” means any event, state of facts, circumstance,
development, change, effect or occurrence (an “Effect”) that, individually or in
the aggregate with any other Effect, has had or would reasonably be expected to
have a materially adverse effect on (a) the business, properties, assets,
financial (and other) condition or results of operation of the Stations, (b) the
Purchased Assets or (b) the ability of a Seller to perform its obligations under
this Agreement, excluding in all respects any Effects resulting from (i)
conditions in the economy of the United States generally, including changes in
the United States or foreign credit, debt, capital or financial markets
(including changes in interest or exchange rates) or the economy of any town,
city or region or country in which the Stations, only to the extent that the
Effects thereof are not materially disparately adverse to or on the Stations or
the Purchased Assets, conduct of the business (ii) general changes or
developments in the broadcast television industry to the extent that the Effects
thereof are not materially disproportionately adverse to or on the Stations or
the Purchased Assets, (iii) the execution and delivery of this Agreement, the
announcement of this Agreement and the transactions contemplated hereby, the
consummation of the transactions contemplated hereby, the compliance with the
terms of this Agreement or the taking of any action required by this Agreement
or consented to by Buyer, (iv) earthquakes, hurricanes, tornadoes, natural
disasters or global, national or regional political conditions, including
hostilities, military actions, political instability, acts of terrorism or war
or any escalation or material worsening of any such hostilities, military
actions, political instability, acts of terrorism or war existing or underway as
of the date hereof (other than any of the foregoing that causes material damage
or destruction to or renders unusable any Purchased Asset) only to the extent
that the Effect thereof is not materially disproportionately adverse to or on
the Stations or the Purchased Assets, or (v) any change or effect due to FCC
reverse spectrum Auction 1001 and the associated spectrum repack due to FCC
Auctions 1001 and 1000.
“Permitted Liens” means Liens (i) imposed by Buyer or (ii) set forth on Schedule
3.5.
“Person” means and includes natural persons, corporations, limited partnerships,
limited liability companies, general partnerships, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and all
Governmental Authorities.
“Post-Closing Tax Period” means any Tax period (or portion thereof) beginning
and ending after the Closing Date.
“Pre-Closing Tax Period” means any Tax period (or portion thereof) ending on or
prior to the Closing Date.
“Purchased Assets” means the assets to be sold, transferred, or otherwise
conveyed to Buyer under this Agreement, as specified in Section 2.1.
“Purchased Licenses” means the applications, permits (including, without
limitation, construction permits), licenses and other authorizations, including
any waiver or special temporary authorization and any renewals thereof or any
transferable pending application therefor issued by


4
4

--------------------------------------------------------------------------------





the FCC or any other federal, state, or local Governmental Authority to each
Seller in connection with the conduct of the business or operations of the
Stations, each of which existing as of the date hereof is identified on Schedule
3.4.
“Purchase Price” means the purchase price specified in Section 2.5.
“Securities Act” means the Securities Act of 1933, as amended.
“Related Agreements” means any certificate, agreement, document or other
instrument to be executed and delivered in connection with the transactions
contemplated by this Agreement.
“Tangible Personal Property” means all machinery, equipment, vehicles, leasehold
improvements, office equipment, plant, inventory, spare parts, and other
tangible personal property used in the business and operations of the Stations,
including the items set forth on Schedule 3.6, together with any additions
thereto between the date of this Agreement and the Closing Date as the parties
may agree in writing.
“Tax” or “Taxes” means all federal, state, local or foreign income, excise,
gross receipts, ad valorem, sales, use, employment, franchise, profits, gains,
property, transfer, payroll, intangible, escheat or other taxes, fees, stamp
taxes, duties, charges, levies or assessments of any kind whatsoever (whether
payable directly or by withholding) imposed by a Governmental Authority,
together with any interest and any penalties, additions to tax or additional
amounts imposed with respect thereto.
“Tax Returns” means all returns and reports (including elections, declarations,
disclosures, schedules, estimates and information returns) required to be
supplied to a Governmental Authority relating to Taxes.
“Transfer Taxes” means all excise, sales, use, value added, registration stamp,
recording, documentary, conveying, franchise, property, transfer, gains and
similar Taxes, levies, charges and fees.
“30-Day VWAP” 30-Day VWAP” means, as of Closing Date, the volume-weighted
average price of the common stock of HC2 from 9:30 a.m. (New York City time) on
the trading day that is thirty (30) trading days preceding such date to 4:00
p.m. (New York City time) on the last trading day immediately preceding such
date, as calculated pursuant to the heading “Bloomberg VWAP” on Bloomberg Page
HCHC <Equity> VWAP.
SECTION 2 -    PURCHASE AND SALE OF ASSETS
2.1.    Agreement to Sell and Buy. Subject to the terms and conditions set forth
in this Agreement, on the Closing Date, each Seller agrees to sell, transfer,
assign, convey and deliver, or cause to be sold, transferred, assigned, conveyed
and delivered, to Buyer, and Buyer agrees to purchase, acquire and accept from
each such Seller, all of such Seller's legal and beneficial right, title and
interest in, to and under, as of the Closing Date, each of the following assets,
together with any additions thereto between the date of this Agreement and the
Closing Date as the parties may


5
5

--------------------------------------------------------------------------------





agree in writing (but excluding the Excluded Assets), free and clear of any
Liens (except for Permitted Liens) (collectively, the “Purchased Assets”):
(a)    The Tangible Personal Property of each Seller;
(b)    The Purchased Licenses and any pending applications associated with same,
along with all material transferable municipal, state and federal franchises,
licenses, permits, franchises, certificates, approvals and other authorizations
issued by any Governmental Authority other than the FCC used primarily in the
operation of the Stations;
(c)    The Assumed Contracts;
(d)    The Intangibles, and all intangible assets of each Seller relating solely
to the Stations that are not specifically included within the Intangibles,
including the goodwill of the Stations, if any;
(e)    All of each Seller’s proprietary information, technical information and
data, machinery and equipment warranties, maps, computer discs and tapes, plans,
diagrams, blueprints, and schematics, including filings with the FCC, relating
solely to the business or operation of the Stations;
(f)    All books and records relating solely to the business or operations of
the Stations, including executed copies of the Assumed Contracts, and all
records required by the FCC to be kept by the Stations; and
(g)    All prepaid expenses (including deposits) with respect to any other
Purchased Assets subject to Section 2.6.
2.2.    Excluded Assets. Notwithstanding anything to the contrary in Section 2.1
or elsewhere in this Agreement, the Sellers shall retain their, right, title and
interest in, and to, the assets listed in this Section 2.2 (the “Excluded
Assets”), and such assets are excluded from the Purchased Assets and shall
remain the property of the Sellers from and after the Closing:
(a)    Each Seller’s cash and cash equivalents on hand as of the Closing Date
and all other cash and cash equivalents in any of each Seller’s bank or savings
accounts; any insurance policies, letters of credit, or other similar items and
cash surrender value in regard thereto; any stocks, bonds, certificates of
deposit and similar investments;
(b)    Each Seller’s corporate name, any books and records which each Seller is
required by law to retain, all records relating to the excluded assets described
in this Section 2.2 and to each Seller’s accounts payable and accounts
receivable and general ledger records, and each Seller’s corporate minute books
and other books and records relating to each Seller’s internal corporate
matters;
(c)    Any pension, profit-sharing, or employee benefit plans, and any
collective bargaining agreements;


6
6

--------------------------------------------------------------------------------





(d)    The Accounts Receivable;
(e)    Any claims, rights and interest in and to any refunds of federal, state
or local franchise, income or other taxes or fees of any nature whatsoever, or
refunds from any other Governmental Authorities or third parties (including
utilities), in each case for periods prior to the Closing Date;
(f)    All property listed on Schedule 2.2;
(g)    Any intercompany receivables;
(h)    All current and prior insurance policies and all rights of any nature
with respect thereto, including all insurance proceeds received or receivable
thereunder and rights to assert claims with respect to any such insurance
recoveries;
(i)    All personnel records (including all human resources and other records)
of each Seller relating to employees of such Seller that such Seller is required
by applicable law to retain in its possession; and
(j)    All rights, claims and causes of action in favor of each Seller and the
Stations that arise out of or are related to the operations of the Stations
prior to the Closing.
2.3.    Assumption of Liabilities. On and subject to the terms and conditions of
this Agreement, from and after the Closing Date, Buyer shall assume and
undertake to pay, discharge and perform when due solely the obligations and
Liabilities of the Sellers under the Purchased Licenses and Assumed Contracts
that arise from and after the Closing (other than by virtue of a breach, default
or violation of any Assumed Contract occurring at or prior to the Closing) and
relate to periods from and after the Closing and are by their terms to be
observed, paid, discharged, and performed as the case may be, from and after the
Closing Date (the “Assumed Liabilities”). Notwithstanding anything to the
contrary in this Agreement, Buyer shall not assume or otherwise be responsible
for any obligations or Liabilities of the Sellers or any Affiliate of the
Sellers of whatever nature, whether presently in existence or arising hereafter,
that are not Assumed Liabilities specifically set forth in the preceding
sentence, including, without limitation: (i) any Liabilities under any Contract
that is not an Assumed Contract, (ii) any Liabilities under the Assumed
Contracts and Purchased Licenses relating to the period prior to the Closing
Date, (iii) any Action relating to the Stations and the Purchased Assets prior
to the Closing, (iv) any Liabilities of any Seller arising under capitalized
leases, financing arrangements or indebtedness, (v) any Liabilities of any
Seller under any employee pension, retirement, health and welfare or other
benefit plan or collective bargaining agreement and any Liabilities arising from
any alleged or actual misclassification of employees or independent contractors,
(vi) any obligation to any employee or independent contractor of any Seller for
severance, retention, performance or stay bonus, benefits, vacation time, sick
leave accrued or any other compensation payable in connection with the
consummation of the transactions contemplated by this Agreement or otherwise due
and payable on or prior to the Closing, (vii) any Liability under or with
respect to any Governmental Order to be discharged prior to the Closing, (viii)
any Tax Liability of a Seller or (ix) any Liability relating to or arising out
of any of


7
7

--------------------------------------------------------------------------------





the Excluded Assets (the Liabilities listed in Clauses (i) through (ix) above
and any other Liability that is not an Assumed Liability, collectively, the
“Excluded Liabilities”).
2.4.    Consents to Certain Assignments. (a) Notwithstanding anything to the
contrary in this Agreement, this Agreement shall not constitute an agreement to
sell, transfer or assign, directly or indirectly, any Purchased Asset, or any
benefit arising thereunder, if the direct or indirect sale, transfer or
assignment thereof, without the Consent of a third party (including a
Governmental Authority), would constitute a breach, default, violation or other
contravention of the rights of such third party, would be ineffective with
respect to any party to an Assumed Contract or a Contract concerning such
Purchased Asset or would adversely affect the rights of the applicable Seller
or, upon transfer, Buyer, under such Purchased Asset. Notwithstanding anything
in the preceding sentence to the contrary, any such asset that would otherwise
constitute part of the Purchased Assets shall be held and/or received by the
applicable Seller for the benefit of Buyer so that Buyer will be in
substantially the same position as if such Purchased Asset had been transferred
to Buyer at the Closing.
(b) If any such Consent is not obtained prior to the Closing, subject to
satisfaction of the conditions to Closing set forth in Section 8, the Closing
shall nonetheless take place on the terms set forth herein and, thereafter, the
applicable Seller shall use its commercially reasonable best efforts to secure
such Consent as promptly as practicable after the Closing, and such Seller shall
provide or cause to be provided all commercially reasonable assistance to Buyer
(not including the giving of any consideration) reasonably requested by Buyer to
secure such consent, or cooperate with Buyer (at such Seller's expense) in any
lawful and reasonable arrangement proposed by Buyer under which (i) Buyer shall
obtain (without infringing upon the legal rights of such third party or
violating any law) the economic rights and benefits under the Purchased Asset
with respect to which the Consent has not been obtained and (ii) Buyer shall
assume any related economic burden with respect to such Purchased Asset.
2.5.    Purchase Price. The aggregate consideration for the Purchased Assets, in
addition to the assumption of the Assumed Liabilities, is equal to Twenty Nine
Million Dollars ($29,000,000) (“Purchase Price”), which shall be delivered to
the Sellers in accordance this Section 2.5.
(a)    Within three Business Days after the execution of this Agreement, Buyer
shall deposit to the Escrow Account pursuant to an escrow agreement in the form
attached hereto as Exhibit A (the “Escrow Agreement”), by wire transfer of
immediately available funds, the sum of Two Million Dollars ($2,000,000) (the
“Deposit”). At Closing, the Deposit shall be applied towards the Purchase Price.
(b)    At Closing, Buyer shall pay to the Sellers an aggregate amount in cash
equal to Sixteen Million Five Hundred Thousand Dollars ($16,500,000) (the
“Balance of the Cash Purchase Price”), with the following Sellers receiving, by
wire transfer of immediately available funds, the following portions of the Cash
Purchase Price: to Mako, Sixteen Million Dollars ($16,000,000) and to Mintz,
Five Hundred Thousand Dollars ($500,000). The Sellers shall provide wire
instructions at least two (2) days prior to the Closing Date.


8
8

--------------------------------------------------------------------------------





(c)    At Closing, Buyer shall execute and deliver a promissory note, in the
form attached hereto as Exhibit B, in an aggregate principal amount equal to
Five Million Two Hundred Fifty Thousand Dollars ($5,250,000), payable to Mako
(“Note”). The Note shall mature and be payable-in-full on the eighteen month
anniversary of the Closing Date, and shall bear interest at a rate of 8.0% per
annum.
(d)    At Closing, HC2 and Buyer shall issue to Mako an aggregate number of
shares (collectively, the “Seller Shares”) of common stock, par value $0.001 per
share of HC2 (the “Common Stock”), such that the Issuance Price of each Seller
Share on the Closing Date multiplied by the aggregate number of Seller Shares
issued equals Five Million Two Hundred Fifty Thousand Dollars ($5,250,000).
(e)    In addition, the Purchase Price shall be adjusted in accordance with
Section 2.6.
2.6.    Proration.
(a)    The Balance of the Cash Purchase Price shall be increased or decreased as
required to reflect deposits and prepayments held by Sellers from Sellers’
customers and to effectuate the proration of expenses.  All expenses arising
from the operation of the Stations, including business and license fees, utility
charges, real and personal property taxes and assessments levied against the
Purchased Assets, taxes (except for taxes arising from the transfer of the
Purchased Assets under this Agreement), FCC annual regulatory fees, licenses and
similar prepaid and deferred items, shall be prorated between Buyer and Sellers
in accordance with the principle that Sellers shall be responsible for all
expenses, costs, and liabilities allocable to the period prior to the Closing
Date, and Buyer shall be responsible for all expenses, costs, and obligations
allocable to the period on and after the Closing Date.  Notwithstanding the
preceding sentence, there shall be no adjustment for, and Sellers shall remain
solely liable with respect to, any Contracts not included in the Assumed
Contracts and any other obligation or liability that is an Excluded Liability.
(b)    At Closing, all prorations shall occur in accordance with the following:
(i)    All income and expenses arising from the operations of the Stations shall
be prorated between Buyer on the one hand, and Sellers on the other hand, on a
cash basis, as of 11:59 p.m., local time, on the date immediately preceding the
Closing Date.  Seller shall be responsible for all liabilities and obligations
attributable to the operation of the Station through 11:59 p.m., local time, of
the date immediately preceding the Closing Date, and Buyer shall be responsible
for all such liabilities and obligations attributable to the period
thereafter.  Real estate taxes, if any, shall be apportioned on the basis of
taxes assessed for the preceding year, with a reapportionment as soon as the new
tax rate and valuation can be ascertained.
(ii)    Ten (10) Business Days prior to the Closing Date, Sellers shall prepare
and deliver to Buyer an estimated statement of income and expense (the
“Preliminary Closing Proration Statement”), setting forth the adjustment to the
Balance of the Cash Purchase Price determined in accordance with Section
2.6(a) and prorations determined in accordance with


9
9

--------------------------------------------------------------------------------





this Section 2.6(b).  The Preliminary Closing Proration Statement shall be
prepared in a form that sets forth the amounts due to or from Buyer or
Sellers.  Upon receipt of the Preliminary Closing Proration Statement, Buyer and
its accountants shall have the right to examine, at Buyer’s expense and during
normal business hours upon prior reasonable notice, the Preliminary Closing
Proration Statement and all work papers, schedules, and other books and records
used in the preparation of the Preliminary Closing Proration Statement and to
make reasonable inquiry of Sellers and their accountants.  If Buyer objects to
the Preliminary Closing Proration Statement, it shall so advise Sellers, and
Sellers and Buyer shall each use their commercially reasonable best efforts to
resolve their differences concerning the Preliminary Closing Proration Statement
as soon as possible, but in any event prior to at least two (2) Business Days
before the Closing Date.
(iii)    Within forty-five (45) Business Days following the Closing Date, Buyer
shall prepare and deliver to Sellers a final statement of income and expense
(the “Final Closing Proration Statement”), indicating the prorations as set
forth above and any monies due to Sellers or Buyer to the extent the Final
Closing Proration Statement differs from the Preliminary Closing Proration
Statement, together with copies of all work papers, schedules, and supporting
documentation reasonably sufficient to allow Seller to verify the prorations
prepared by Buyer.  Within twenty (20) Business Days of receipt of the Final
Closing Proration Statement, Seller shall either accept the prorations and
payment schedule set forth in the Final Closing Proration Statement or notify
Buyer of its disagreement therewith (a “Notice of Disagreement”).  If Seller
fails either to accept the prorations and payment schedule set forth in the
Final Closing Proration Statement or to give Buyer a Notice of Disagreement
within twenty (20) Business Days of receipt of the Final Closing Proration
Statement, then Seller shall be deemed to have accepted such prorations and
payment schedule.  The Notice of Disagreement shall state the amount of money
Sellers believes is due to or from Sellers pursuant to the prorations set forth
herein (“Sellers’ Amount”), and Buyer shall have ten (10) Business Days to
accept or reject Sellers’ Amount.  If Buyer rejects Sellers’ Amount, any amount
payable to Seller or Buyer pursuant to the Final Closing Proration Statement not
in dispute shall be immediately paid and the remaining amount in dispute shall
be submitted to an independent certified accountant selected jointly by the
parties for resolution of the dispute, such resolution to be final and binding
upon the parties.  The fees of such independent accountant shall be split evenly
between Buyer and Sellers.  Each Seller shall be responsible for any fees and
expenses of its respective independent auditors and attorneys incurred in
connection with the Final Closing Proration Statement. The Buyer shall be
responsible for any fees and expenses of its independent auditors and attorneys
incurred in connection with the Final Closing Proration Statement. Within
fifteen (15) Business Days after the selection of the accountant, Buyer and
Sellers shall submit their respective positions to the accountant, in writing,
together with any other materials relied upon in support of their respective
positions, including copies of all work papers, schedules, books and records and
other supporting documentation reasonably sufficient to allow the accountant to
resolve the matters in dispute. Buyer and Sellers shall cooperate fully with
such independent accountant and shall use commercially reasonable efforts to
cause such accountant to render a decision resolving the matters in dispute
within fifteen (15) Business Days following submission of such materials to the
accountant. All


10
10

--------------------------------------------------------------------------------





amounts owed pursuant to this Section 2.6(b) shall be paid within five (5)
Business Days of acceptance, failure to object or, if there is a dispute,
resolution of the amount due.  If such amount is not paid within such five (5)
Business Day period, interest on such amount shall accrue until paid at 10% per
annum.
2.7.    Allocation. The parties agree that the Purchase Price (together with the
Assumed Liabilities) shall be allocated among the Purchased Assets in accordance
with Section 1060 of the Code and the Treasury Regulations promulgated
thereunder (and any similar provisions of state, local, or foreign Law, as
appropriate) in the manner set forth on Schedule 2.7 and Buyer and Sellers shall
use such allocation in the filing of any and all Tax Returns and other relevant
documents with any other Governmental Authority.
SECTION 3 -    REPRESENTATIONS AND WARRANTIES OF SELLERS
The Sellers, jointly and severally, represent and warrant to Buyer that the
following statements are true, accurate and complete:
3.1.    Mako and Nave are each a limited liability company duly organized or
formed, validly existing and in good standing under the laws of the State of
Texas. Mintz is a general partnership duly organized or formed, validly existing
and in good standing under the laws of the State of Texas. Tuck is a corporation
duly organized or formed, validly existing and in good standing under the laws
of the State of Delaware. Each Corporate Seller is qualified to do business and
is in good standing in each jurisdiction where such qualification is necessary,
except where the failure to so qualify would not reasonably be expected to have
a Material Adverse Effect. Each Seller has all requisite power, authority and
capacity (i) to own, lease, and use the Purchased Assets as now owned, leased,
and used, (ii) to conduct the business and operations of the Stations which it
owns and operates as now conducted, and (iii) to execute and deliver this
Agreement, the Related Agreements to which such Seller is a party and the
documents contemplated hereby to which such Seller is a party, and to perform
and comply with all of the terms, covenants, and conditions to be performed and
complied with by such Seller hereunder and thereunder.
3.2.    The execution, delivery, and performance of this Agreement and the
Related Agreements to which such Corporate Seller is a party by such Corporate
Seller have been duly authorized by all necessary actions on the part of such
Corporate Seller. This Agreement and the Related Agreements to which such Seller
is a party have been duly executed and delivered by such Seller and constitute
the legal, valid, and binding obligation of such Seller, enforceable against it
in accordance with its terms except as the enforceability of this Agreement and
the Related Agreements to which such Seller is a party may be affected by
bankruptcy, insolvency, or similar laws affecting creditors' rights generally,
and by judicial discretion in the enforcement of equitable remedies.
3.3.    Subject to obtaining the Consents listed in Schedule 3.3, the execution,
delivery, and performance by such Seller of this Agreement and the documents
contemplated hereby (with or without the giving of notice, the lapse of time, or
both): (i) do not require the consent of, or notice to, any third party other
than the FCC; (ii) will not conflict with any provision of the certificate of
incorporation or bylaws (or similar organizational document) of such Corporate
Seller; (iii) will


11
11

--------------------------------------------------------------------------------





not conflict with, result in a breach of, or constitute a default under, any
law, judgment, order, ordinance, injunction, decree, rule, regulation, or ruling
of any Governmental Authority applicable to such Seller and the Purchased
Assets; (iv) will not conflict with, constitute grounds for termination of,
result in a breach of, constitute a default under, or accelerate or permit the
acceleration of obligations of such Seller or a counterparty required by the
terms of any Assumed Contract to which such Seller is a party or by which such
Seller may be bound; (v) result in the creation of any Lien on any of the
Purchased Assets; or (vi) result in the termination of (a) any agreement,
license, franchise, lease or permit to which such Seller is a party or to which
it is bound or (b) any right of such Seller under any of the foregoing.
3.4.    Schedule 3.4 sets forth a true and complete list of the Purchased
Licenses held by such Seller.
(a)    Validity. Each of the Purchased Licenses has been validly issued, is in
full force and effect (including the final disposition having occurred with
respect to any challenges to the validity of the applicable Purchased Licenses),
is validly held by such Seller and is free and clear of conditions or
restrictions, other than those routinely imposed in conjunction with FCC
licenses of a similar type or other than those appearing on the face of the
applicable License or in the FCC’s publicly available databases.
(b)    Completeness. The Purchased Licenses listed on Schedule 3.4 comprise all
of the material licenses, permits and other authorizations used or useful from
any Governmental Authority for the lawful conduct of the business and operations
of the Stations owned by such Seller in the manner and to the full extent they
are now conducted and as intended to be conducted, and none of the Purchased
Licenses is subject to any restriction or condition that would limit in any
material respects the full operation of the Stations as now operated and as
intended to be operated.
(c)    No Actions. Except as disclosed in Schedule 3.4(c), there are no Actions
pending or to Sellers’ knowledge after due inquiry, threatened, as of the date
hereof before the FCC or any other Governmental Authority relating to the
Licenses of such Seller and the business or operations of the Stations owned by
such Seller. Except as disclosed in Schedule 3.4(c), no governmental authority
or regulatory agency has threatened to terminate or suspend any of the Purchased
Licenses, and Sellers are not in violation or default, nor have received any
notice of any claim of violation or default, with respect to any of the
Purchased Licenses. There are no third-party claims of any kind that have been
asserted with respect to any of the Purchased Licenses. No event has occurred
with respect to any of the Purchased Licenses that permits, or after notice or
lapse of time or both would permit, revocation or termination thereof or that
will or would reasonably be expected to result in any violation or default,
claim of violation or default or impairment of or adverse effect on the rights
of the holder of such Purchased License. In each case Sellers are not aware of
any basis for any such action referred to in this paragraph. Except as disclosed
in Schedule 3.4(c), no Seller has (i) entered into a tolling agreement or
otherwise waived any statute of limitations relating to the Purchased Licenses
and the Stations during which the FCC may assess any fine or forfeiture or take
any other action or (ii) agreed to any extension of time with respect to any FCC
investigation or proceeding.


12
12

--------------------------------------------------------------------------------





(d)    Control. Each of the Purchased Licenses is held solely by the applicable
Seller. No shareholder, officer, employee or former employee of any Seller or
any Affiliate thereof, or any other Person, holds or has any proprietary,
financial or other interest (direct or indirect) in, or any authority to use, or
any other right or claim in or to, any of the Purchased Licenses. Each Seller
has good, valid and transferable title to, free and clear of all Liens (other
than Permitted Liens), all of the Purchased Licenses owned by such Seller.
(e)    No Leases, Other Rights. Except as set forth on Schedule 3.4(e), none of
the spectrum covered by the Purchased Licenses is subject to any lease or other
agreement or arrangement with any third party, including any agreement giving
any third party any present or future right to lease, use, reserve, modify or
restrict such spectrum or any agreement in which any Seller has agreed to permit
interference, including any lease or capacity agreement, or any right of first
refusal or option to purchase. No consent, approval, order or authorization of,
or registration, declaration or filing with any third party, other than the FCC,
is required to be obtained or made by or with respect to any Seller in
connection with the assignment of any Purchased License to Buyer as contemplated
by this Agreement.
(f)    No License-Related Debts. No amounts (including installment payments
consisting of principal and/or interest or late payment fees) are due to the FCC
or the United States Department of the Treasury with respect to the Purchased
Licenses, and none of the Purchased Licenses were acquired with bidding credits.
There are no liabilities of such Seller or any Affiliate thereof (whether
matured or unmatured, direct or indirect, or absolute, contingent or otherwise),
whether related to, associated with, or attached to, any of the Purchased
Licenses or otherwise to which the Buyer or any of its Affiliates will be
subject from and after the Closing as a result of the consummation of the
transaction contemplated hereby.
(g)    Full Force And Effect. Except as disclosed in Schedule 3.4(c), the
Purchased Licenses are in full force and effect, have not been revoked,
suspended, canceled, rescinded or terminated, have not expired and are
unimpaired by any act or omission of such Seller or its employees, and the
operations of the Stations owned by such Seller are in accordance therewith. All
reports, forms and statements required to be filed by such Seller with the FCC
with respect to the Purchased Licenses and the Stations owned by such Seller
have been filed and, except as disclosed in Schedule 3.4, were complete and
accurate in all material respects at the date of filing.
(h)    No Applications Pending. Except as disclosed in Schedule 3.4, there are
no applications before the FCC filed by such Seller relating to the Stations
owned by such Seller. Sellers have noted on Schedule 3.4 multiple applications
that are likely to be filed by Sellers during the period after execution of this
Agreement and before the anticipated Closing Date.
(i)    Ordinary Course Conditions. Except as disclosed in Schedule 3.4 and
Schedule 3.4(c), the Purchased Licenses of such Seller (i) have been issued for
the full terms customarily issued by the FCC and (ii) are not subject to any
condition, except for those conditions appearing on the face of the Purchased
Licenses of such Seller or in the FCC’s publicly available databases and other
than those conditions generally applicable to such Licenses and routinely
imposed in conjunction with FCC licenses of a similar type. Except as disclosed
in Schedule 3.4(c),


13
13

--------------------------------------------------------------------------------





there are no facts which under the Communications Laws, would disqualify such
Seller as an assignor of the Purchased Licenses of such Seller.
(j)    Renewal Expectancy. Except as disclosed in Schedule 3.4(c) and due to the
effects of FCC Auctions 1000 and 1001 and the associated spectrum repack,
Sellers have no reason to believe that any Purchased Licenses will not be
renewed in the ordinary course. None of the Purchased Licenses will be adversely
affected by the consummation of the transaction contemplated hereby. Except as
disclosed in Schedule 3.4(c), Sellers are not aware of any basis for any
application, action, petition, objection or other pleading, or for any
proceeding with the FCC or any other Governmental Authority, which (i) questions
or contests the validity of, or seeks the revocation, forfeiture, non-renewal or
suspension of, any Purchased License, (ii) seeks the imposition of any
modification or amendment with respect to any Purchased License, (iii) seeks the
payment of a fine, sanction, penalty, damages or contribution in connection with
the use of any Purchased License, or (iv) in any other way will or could
reasonably be expected to adversely affect any Purchased License.
(k)    Current Compliance. Except as disclosed in Schedule 3.4(c), Sellers and
any Affiliate thereof are in compliance in all material respects with, and are
not in violation in any material respect of, any Law applicable to the Purchased
Licenses to which any of them is subject, including all pertinent aspects of the
FCC Rules, including the FCC’s rules and policies pertaining to eligibility to
hold low-power and Class A television licenses in general and to Purchased
Licenses in particular. Except as disclosed in Schedule 3.4(c), Sellers are in
material compliance with all terms and conditions of, and all of their
obligations under, each Purchased License.
(l)    No Adverse Actions. Except as disclosed in Schedule 3.4(c), Sellers have
not taken any action that would be likely to result in the FCC's denial of the
application to be filed by Buyer and such Seller with the FCC for consent to the
assignment of the Purchased Licenses of such Seller to Buyer.
(m)    Qualified Assignor. Except as disclosed in Schedule 3.4(c), to each
Seller's knowledge, such Seller is qualified under the Communications Laws to
assign, or cause to be assigned, the Purchased Licenses held by such Seller to
Buyer. Except as disclosed in Schedule 3.4(c), to each Seller's knowledge, there
are no facts or circumstances relating to such Seller, the Purchased Licenses of
such Seller or the Stations owned by such Seller that would reasonably be
expected to (i) result in the FCC's refusal to grant the FCC Consent or (ii)
materially delay the receipt of the FCC Consent. Such Seller has no reason to
believe that the FCC Applications (as hereinafter defined) might be challenged
or might not be granted by the FCC in the ordinary course due to any fact or
circumstance relating to such Seller or the Purchased Licenses of such Seller.
3.5.    Each Seller has good, valid and transferable title to, free and clear of
all Liens (other than Permitted Liens as set forth on Schedule 3.5), all of the
Purchased Assets owned by such Seller. The Purchased Assets include all assets
that are owned, leased or licensed by the Sellers and used in connection with
the operation of the Stations, other than the Excluded Assets. Except as set
forth on Schedule 3.5(a), the Purchased Assets constitute all the material
assets and properties (including Assumed Contracts and Purchased Licenses),
whether tangible or intangible, whether personal, real or mixed, wherever
located, that are used in the operation of the Stations and are sufficient to
operate


14
14

--------------------------------------------------------------------------------





the Stations in the manner in which they have been conducted on the date hereof
and as of the Closing Date.
3.6.    Schedule 3.6 lists all material items of Tangible Personal Property used
exclusively to conduct the business and operations of the Stations as now
conducted. The Sellers own and have good and valid title to each item of
Tangible Personal Property indicated as being owned by a Seller on Schedule 3.6,
and none of such Tangible Personal Property owned by a Seller is subject to any
Lien, except for Permitted Liens or as disclosed in Schedule 3.6(a). Each item
of Tangible Personal Property is available for immediate use in the business and
operations of the Stations. All Purchased Assets including the Tangible Personal
Property of the Seller, and the use and the state of maintenance thereof, are in
compliance in all material respects with the Purchased Licenses and the
Communications Laws, and with all other applicable statutes, ordinances, rules
and regulations of any Governmental Authority. Except as set forth on Schedule
3.6(b), no Seller owns any real property used in connection with the business or
operation of the Stations as currently conducted.
3.7.    Schedule 3.7 sets forth a true and complete list of all Assumed
Contracts to which such Seller is a party. Except as set forth on Schedule
3.7(a), such Seller has delivered to Buyer true and complete copies of all such
Assumed Contracts. Except as set forth on Schedule 3.7(b), such Seller has, with
respect to such Assumed Contracts, performed in all material respects all
obligations required to be performed by it, and is not in default in any
material respect under any such Assumed Contract, and no other party to any such
Assumed Contract is in default in any material respect thereunder. Except as
disclosed in Schedule 3.7(b), no event has occurred which, with the lapse of
time or the giving of notice or both, would constitute a default in any material
respect by such Seller or any other party to any such Assumed Contract. Except
for the need to obtain the consents listed in Schedule 3.3, such Seller has full
legal power and authority to assign its rights under such Assumed Contracts to
Buyer in accordance with this Agreement, and such assignment will not affect the
validity, enforceability, or continuation of any of such Assumed Contracts.
3.8.    Each of such Assumed Contracts is in full force and effect and binding
and enforceable upon such Seller or its Affiliates, as applicable, and the other
parties thereto, subject in each case to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar Laws
affecting or relating to enforcement of creditors' rights generally and general
principles of equity (regardless of whether enforcement is considered in a
proceeding at law or in equity). None of such Assumed Contracts has been
amended, modified or terminated, except as expressly disclosed in Schedule 3.8.
3.9.    (a) Except as set forth on Schedule 3.9(a), all Tax Returns required to
be filed with respect to the Purchased Assets and the Stations owned by each
Seller have been filed, all such Tax Returns are correct and complete in all
material respects and prepared in substantial compliance with all applicable
Laws, and each Seller has or will have timely paid all such Taxes due and owing
by it with respect to such Purchased Assets and Stations owned by such Seller
(whether or not shown on any Tax Return). None of such Purchased Assets are
subject to any Lien in favor of the United States for nonpayment of federal
Taxes, or any Tax Lien in favor of any state or municipality pursuant


15
15

--------------------------------------------------------------------------------





to any comparable provision of state or local Law, or any other U.S. federal,
state or local Tax Law under which transferee liability might be imposed upon
Buyer as a buyer of such Purchased Assets.
(b)    There are no material Liens against Purchased Assets owned by such Seller
in respect of any Taxes, other than with respect to Taxes not yet due and
payable.
(c)    There is no material Action pending or threatened by any Governmental
Authority for assessment or collection of any Taxes of any nature affecting
Purchased Assets owned by such Seller.
(d)    Except as set forth on Schedule 3.9(d) such Seller currently is not the
beneficiary of any extension of time within which to file any material Tax
Return relating to Purchased Assets owned by such Seller.
(e)    There is no material dispute or claim concerning any Tax Liability
relating to Purchased Assets owned by such Seller or such Seller’s operation of
the Stations owned by such Seller which has been claimed or raised by any
Governmental Authority in writing.
(f)    Such Seller has not (i) waived any statute of limitations in respect of
material Taxes relating to Purchased Assets owned by such Seller or the
operation of the Stations owned by such Seller or (ii) agreed to any extension
of time with respect to a material Tax assessment or deficiency which extension
is currently in effect relating to such Purchased Assets or the operation of the
Stations owned by such Seller.
(g)    All Taxes required to have been withheld and paid in connection with any
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party that relate to Purchased Assets owned by such
Seller have been withheld and paid in full.
(h)    No Tax allocation, Tax sharing or Tax indemnity or similar agreement or
arrangement, or power of attorney with respect to any Tax matter, is currently
in force with respect to Purchased Assets owned by such Seller that would, in
any manner, bind, obligate, or restrict Buyer.
(i)    No notice or inquiry from any jurisdiction where Tax Returns are not
currently filed with respect to Purchased Assets owned by such Seller has been
received to the effect that such filings may be required or that such Purchased
Assets may otherwise be subject to taxation by such jurisdiction.
3.10.    Except as disclosed in Schedule 3.3, no consent, approval, permit, or
authorization of, or declaration to or filing with any Governmental Authority
(other than the FCC), or any other third party is required (i) for such Seller
to consummate this Agreement, the Related Agreements to which such Seller is a
party and the transactions contemplated hereby and thereby, or (ii) to permit
such Seller to assign or transfer the Purchased Assets owned by such Seller to
Buyer.


16
16

--------------------------------------------------------------------------------





3.11.    Schedule 3.11 sets forth a true and complete list of all Intangibles
owned by each Seller, all of which are valid, in good standing and uncontested.
Each Seller has delivered to Buyer copies of all documents it has in its
possession establishing or evidencing such Intangibles. Such Seller has, or will
have as of the Closing Date, good and marketable title to all rights and
interests in such Intangibles, all of which will be free and clear of any third
party interests or claims at the Closing. To Sellers' knowledge (a) no Seller is
infringing upon to any trademarks, trade names, service marks, service names,
copyrights, patents, patent applications, know-how, methods, or processes owned
by any other person or persons, and (b) there is no claim or action filed or
threatened with respect thereto.
3.12.    No Seller nor any person acting on such Seller’s behalf has incurred
any liability for any finders or brokers fees or commissions in connection with
the Purchased Assets, including the Stations, or the transactions contemplated
by this Agreement, for which Buyer could become liable or that could result in a
Lien on any of the Purchased Assets.
3.13.    Except as disclosed in Schedule 3.13, no Seller is subject to any
judgment, award, order, write, injunction, arbitration, decision, decree or
Governmental Order which would affect such Seller’s ability to perform its
obligations hereunder or under any Related Agreement to which such Seller is a
party, and there is no litigation or Action pending or, to such Seller's
knowledge, threatened against such Seller or relating to the Purchased Assets
owned by such Seller in any federal, state or local court, or before any
Governmental Authority or arbitrator or before any other tribunal duly
authorized to resolve disputes, which would have any material effect upon such
Purchased Assets or which seeks to enjoin or prohibit, or otherwise questions
the validity of, any action taken or to be taken pursuant to or in connection
with this Agreement or any Related Agreement to which such Seller is a party or
which would materially adversely affect such Seller’s ability to perform its
obligations under this Agreement or any Related Agreement to which such Seller
is a party.
3.14.    Except as set forth on Schedule 3.14, with respect to the Purchased
Licenses held by such Seller (i) each Seller has complied in all material
respects with all Laws and all Actions and Governmental Orders of any
Governmental Authority in respect of the Purchased Licenses of such Seller, the
Purchased Assets and the operation of the Stations owned by such Seller and (ii)
there are no Actions (exclusive of investigations by or before the FCC) pending
or, to Sellers’ knowledge after due inquiry, threatened against such Seller with
respect to such Purchased Licenses, Purchased Assets or Stations.
3.15.    Except as set forth on Schedule 3.15, no Seller is currently party to
any material Contract with any of its Affiliates as it relates to the Purchased
Assets and Stations owned by such Seller.
3.16.    Sellers have made available to Buyer prior to the date of this
Agreement true and correct copies of the following unaudited financial
statements of Sellers (such financial statements, collectively, the “Financial
Statements”): (a) an unaudited balance sheet as of the fiscal year ended
December 31, 2016, (b) an unaudited statement of operations for the fiscal year
ended December 31, 2016, and (c) an unaudited balance sheet as of June 30, 2017
and the related unaudited statement of operations for the six (6) months month
period then ended. The Financial Statements have been


17
17

--------------------------------------------------------------------------------





derived from the books and records of Sellers relating to the ownership,
business and operation of the Purchased Assets and Stations and fairly present,
in all material respects, the financial position and results of operations, on a
per market basis, as of the dates thereof and for the periods indicated therein
and reflect all material costs and expenses of operating each Station. Except as
set forth on Schedule 3.16, Sellers have no liabilities or obligations with
respect to the operation of the Stations that would be required to be disclosed
on a balance sheet or in footnotes thereto, except (i) liabilities which are
adequately reflected or reserved against in the balance sheets as of June 30,
2017 included in the Financial Statements and (ii) current liabilities incurred
in the ordinary course of business since June 30, 2017.
3.17.    Except as set forth on Schedule 3.17, since June 30, 2016, there has
not occurred a Material Adverse Effect, and the Stations have been operated in
all material respects in the ordinary course of business consistent with past
practice.
3.18.    No representation or warranty made by any Seller in this Agreement, in
any Related Agreement to which any Seller is a party or in any certificate,
document, or other instrument furnished or to be furnished by such Seller
pursuant hereto contains or will contain any untrue statement of a material
fact, or omits or will omit to state any material fact required to make any
statement made herein or therein not misleading.
SECTION 4 -    REPRESENTATIONS AND WARRANTIES OF SELLERS AS TO THE SELLER SHARES
The Sellers jointly and severally represent and warrant to Buyer and HC2 that
the following statements are true, correct and complete:
4.1.    The Sellers understand that the Sellers Shares, may be notated with one
or all of the following legends:
(a)    “THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
(b)    Any legend set forth in, or required by, the Lock-Up Agreement.
(c)    Any legend required by the securities laws of any state to the extent
such laws are applicable to the Seller Shares represented by the certificate,
instrument, or book entry so legended.
4.2.    Each Seller is acquiring Seller Shares, solely for its own account for
investment purposes and not with a view to, or for, offer or sale in connection
with, any distribution thereof in violation of any securities law. Each Seller
acknowledges that the Seller Shares are not registered


18
18

--------------------------------------------------------------------------------





under the Securities Act, or any state securities laws, and that the neither the
Seller Shares, nor any interest or participation therein, may be transferred or
sold except pursuant to the registration provisions of the Securities Act, or
pursuant to an applicable exemption therefrom and subject to state securities
laws and regulations. Each Seller is able to bear the economic risk of holding
the Seller Shares (including total loss of its investment). Each Seller (either
alone or together with its advisors) has sufficient knowledge and experience
in financial and business matters so as to be capable of evaluating the merits
and risk of its investment in the Seller Shares.
4.3.    Each Seller is an “accredited investor” within the meaning of Rule 501
of Regulation D, as presently in effect, as promulgated by the Securities and
Exchange Commission (the “SEC”) under the Securities Act.
SECTION 5 -    BUYER’S REPRESENTATIONS AND WARRANTIES
Buyer hereby represents and warrants to the Sellers that the following
statements are true, correct and complete:
5.1.    Buyer is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Delaware. Buyer has all requisite power
and authority to execute and deliver this Agreement and the Related Agreements
and the documents contemplated hereby and to perform and comply with all of the
terms, covenants, and conditions to be performed and complied with by Buyer
hereunder and thereunder.
5.2.    The execution, delivery, and performance of this Agreement and the
Related Agreements by Buyer has been duly authorized by all necessary actions on
the part of Buyer. This Agreement and the Related Agreements have been duly
executed and delivered by Buyer and constitutes the legal, valid, and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms
except as the enforceability of this Agreement and the Related Agreements may be
affected by bankruptcy, insolvency, or similar laws affecting creditors’ rights
generally and by judicial discretion in the enforcement of equitable remedies.
5.3.    Except as set forth on Schedule 5.3, the execution, delivery, and
performance by Buyer of this Agreement, the Related Agreements and the documents
contemplated hereby and thereby (with or without the giving of notice, the lapse
of time, or both): (i) do not require the consent of any third party, other than
the FCC; (ii) will not conflict with the articles of incorporation or bylaws (or
similar organizational document) of Buyer; (iii) will not conflict with, result
in a breach of, or constitute a default under, any law, judgment, order,
ordinance, injunction, decree, rule, regulation, or ruling of any Governmental
Authority; or (iv) will not conflict with, constitute grounds for termination
of, result in a breach of, constitute a default under, or accelerate or permit
the acceleration of any obligation required by the terms of, any agreement,
instrument, license, or permit to which Buyer is a party or by which Buyer may
be bound.
5.4.    Neither Buyer nor any person acting on Buyer’s behalf has incurred any
liability for any finders or brokers fees or commissions in connection with the
transactions contemplated by this Agreement for which any Seller could become
liable.


19
19

--------------------------------------------------------------------------------





5.5.    There is no Action pending, or, to Buyer’s knowledge, threatened which
may adversely affect Buyer’s ability to perform in accordance with the terms of
this Agreement (including, without limitation, performance under the Note), and
Buyer is unaware of any facts which could reasonably result in any such
proceeding.
5.6.    Buyer is not subject to any judgment, award, order, writ, injunction,
arbitration decision, decree or Governmental Order which would affect Buyer’s
ability to perform its obligations hereunder and the other documents to be
executed in connection herewith (including, without limitation, the Note), and
there is no litigation or Action pending or, to Buyer’s knowledge, threatened
against Buyer in any federal, state or local court, or before any Governmental
Authority or arbitrator or before any other tribunal duly authorized to resolve
disputes, which seeks to enjoin or prohibit, or otherwise questions the validity
of, any action taken or to be taken pursuant to or in connection with this
Agreement or which would materially adversely affect Buyer’s ability to perform
its obligations under this Agreement and the other documents to be executed in
connection herewith (including, without limitation, the Note).
5.7.    To Buyer’s knowledge, Buyer is legally, financially and otherwise
qualified under the Communications Laws to be the licensee of, and to acquire,
own and operate, the Stations, there are no facts that would, under the
Communications Laws, disqualify Buyer as assignee of the Licenses or as the
operator of the Stations, and no waiver of any provision of the Communications
Laws relating to the qualifications of Buyer is necessary for the FCC Consent to
be obtained.
SECTION 6 -    COVENANTS
6.1.    Each Seller hereby agrees and covenants that, between the date of this
Agreement and the Closing, except as set forth in this Agreement or required by
applicable Law or the regulations or requirements of any regulatory organization
applicable to such Seller, unless Buyer otherwise consents in writing, the
Sellers shall:
(a)    operate the Stations owned by such Seller diligently in the ordinary
course of business consistent with Communications Laws and in accordance with
the covenants in this Section 6.
(b)    not enter into any contract or commitment relating to the Stations or
Purchased Assets, or amend or terminate any Assumed Contract (or waive any right
thereunder), or incur any obligation (including obligations relating to the
borrowing of money or the guaranteeing of indebtedness) that will be binding on
Buyer after Closing;
(c)    not enter into any Contract with any Affiliate of any Seller;
(d)    not dissolve or liquidate or merge or consolidate with any other entity;
(e)    not make any acquisition (including by merger, consolidation or
acquisition of stock) of the capital stock or a material portion of the assets
of any third party, excluding acquisitions of capital stock or assets which
shall not constitute Purchased Assets or relate to the Stations;


20
20

--------------------------------------------------------------------------------





(f)    give immediate written notice to Buyer regarding (i) any loss, damage or
destruction as set forth in Section 7.2 of this Agreement, (ii) any notice
received or given by any Seller with respect to any alleged breach by such
Seller or other Person under any Assumed Contract or (iii) any termination of
any such Assumed Contract;
(g)    give immediate written notice to Buyer upon receipt by such Seller of any
notice pertaining to litigation or any Action (pending or threatened) relating
to the Purchased Assets in any federal, state or local court, or before any
Governmental Authority or arbitrator or before any other tribunal duly
authorized to resolve disputes, which would have any material effect upon such
Purchased Assets or which seeks to enjoin or prohibit, or otherwise questions
the validity of, any action taken or to be taken pursuant to or in connection
with this Agreement or any Related Agreement to which any Seller is a party or
which would materially adversely affect any Seller’s ability to perform its
obligations under this Agreement or any Related Agreement.
(h)    not sell, assign, lease, or otherwise transfer or dispose of any of the
Purchased Assets or create, assume or permit to exist any Liens upon such
Purchased Assets, except for Permitted Liens;
(i)    perform all Seller obligations under the Assumed Contracts;
(j)    comply in all material respects with the Laws applicable to the
operations of the Stations and the ownership and use of the Purchased Assets;
(k)    cooperate with Buyer to file with the FCC all applications and
notifications necessary to obtain the FCC Consent;
(l)    cooperate with Buyer in the diligent submission of any additional
information requested by the FCC with respect to the FCC Applications and will
take all steps necessary and proper to obtain the FCC Consent;
(m)    not take any action to oppose or otherwise impede Buyer with respect to
Buyer’s acquisition of the Purchased Licenses;
(n)    use its reasonable best efforts to eliminate or otherwise mitigate as
fully as possible any adverse effect on obtaining such approvals in the event
that at any time after the date hereof such Seller takes any action that would
have the effect of materially delaying, preventing or otherwise impeding the
receipt of any regulatory approvals necessary to effect the transactions
contemplated hereby;
(o)    not cause or permit, or agree or commit to cause or permit, by act or
failure to act, any of the Purchased Licenses to expire or to be revoked,
suspended or adversely modified, or take or fail to take any action that would
cause the FCC of any other Governmental Authority to institute proceedings
(other than proceedings of general applicability) for the suspension, revocation
or adverse modification of any of Purchased License;


21
21

--------------------------------------------------------------------------------





(p)    not take any action that is inconsistent with its obligations under this
Agreement or that would hinder or delay the consummation of the transactions
contemplated by this Agreement (including, without limitation, obtaining the FCC
Consent);
(q)    promptly enter into, or comply with the terms of, tolling, assignment and
escrow agreements on customary conditions, as necessary and requested by the FCC
to facilitate the grant of the FCC Consent;
(r)    maintain all of the Purchased Assets in their current material condition
and use, operate and maintain all of such Purchased Assets in a reasonable
manner and in accordance with the terms of the Purchased Licenses and all
applicable rules and regulations of the FCC and any other applicable
Governmental Authority;
(s)    use its best efforts to obtain the Consents without any change in the
terms or conditions of any Contract or Purchased License owned by any Seller
that could be less advantageous than those pertaining under such Contract or
License as in effect on the date of this Agreement. Sellers shall promptly
advise Buyer of any difficulties experienced in obtaining any of such Consents
and of any conditions proposed, considered, or requested for any of such
Consents;
(t)    maintain all liability (primary, umbrella and excess) insurance relating
to each of the Stations as in effect on the date of this Agreement in the
ordinary course of business consistent with past practice;
(u)    maintain its qualification to hold the Purchased Licenses with respect to
each Station and not take any action that would impair such Purchased Licenses
or such qualification or cause the grant of the FCC Consent to be delayed; and
(v)    not agree, consent or resolve to take any actions inconsistent with any
of the foregoing.
6.2.    Until such time as this Agreement shall be terminated pursuant to
Section 10, the Sellers, their Affiliates, and their respective members,
directors, officers, employees, investment bankers and agents shall cease any
discussions or negotiations with, and shall not, directly or indirectly,
solicit, initiate, encourage or entertain any inquiries or proposals from,
discuss or negotiate with, provide any nonpublic information to or consider the
merits of any inquiries or proposals from any Person (other than Buyer) relating
to the sale of all of the Purchased Assets owned by any Seller (whether by sale
of assets, equity, or otherwise) or any merger, consolidation, business
combination, recapitalization, reorganization or other extraordinary business
transaction involving or otherwise relating to the Purchased Assets or the
Stations. Each Seller shall immediately close and cause to be terminated all
existing discussions, conversations, negotiations and other communications with
any Person conducted with respect to any of the foregoing. Each Seller shall
notify Buyer of any such inquiry or proposal referenced herein within two (2)
Business Days of receipt by such Seller of the same.
6.3.    Buyer hereby agrees and covenants that, between the date of this
Agreement and the Closing, except as set forth in this Agreement or required by
applicable Law or the regulations or


22
22

--------------------------------------------------------------------------------





requirements of any regulatory organization applicable to such Buyer, unless
Sellers otherwise consent in writing, such Buyer shall:
(a)    cooperate with Sellers to file with the FCC all applications and
notifications necessary to obtain the FCC Consent;
(b)    cooperate with Sellers in the diligent submission of any additional
information requested by the FCC with respect to the FCC Applications and will
take all steps necessary and proper to obtain the FCC Consent;
(c)    use its reasonable best efforts to eliminate or otherwise mitigate as
fully as possible any adverse effect on obtaining such approvals in the event
that at any time after the date hereof Buyer takes any action that would have
the effect of materially delaying, preventing or otherwise impeding the receipt
of any regulatory approvals necessary to effect the transactions contemplated
hereby;
(d)    not take any action that is inconsistent with its obligations under this
Agreement or that would hinder or delay the consummation of the transactions
contemplated by this Agreement (including, without limitation, obtaining the FCC
Consent); and
(e)    promptly enter into, or comply with the terms of, tolling, assignment and
escrow agreements on customary conditions, as necessary and requested by the FCC
to facilitate the grant of the FCC Consent.
6.4.    Each Seller hereby agrees and covenants that, immediately after the
Closing Date, such Seller shall work diligently to assign to Buyer the utility
services currently used by the Sellers in their conduct of the business and
operation of the Stations as set forth on Schedule 6.4(a) (collectively,
“Utility Services”). Buyer agrees to diligently work to order and install
replacement Utility Services (“Replacement Utility Services”) following the
Closing Date. For a period of up to sixty days after the Closing Date, Sellers
shall maintain, at Sellers’ expense, the Utility Services so as to allow Buyer
time to initiate Replacement Utility Services without causing service
interruptions to the Stations.
6.5.    Each Seller hereby agrees and covenants that Buyer or its Affiliates
shall be permitted to use the names "Mako Communications" or "Mako
Communications, LLC" on the domain names and websites “makocommunications.com”
and www.lptvsforlease.com following the Closing Date until such date as the
Sellers and Buyer mutually agree in writing for Buyer or its Affiliates to
terminate the use of such names on such domain names or websites.
SECTION 7 -    PRIOR TO CLOSING
7.1.    (a) The assignment of the FCC Licenses in connection with the purchase
and sale of the Purchased Assets pursuant to this Agreement shall be subject to
the prior consent and approval of the FCC.


23
23

--------------------------------------------------------------------------------





(b)    Sellers and Buyer shall promptly prepare an appropriate application for
the FCC Consent pertaining to the FCC Licenses held by such Seller
(collectively, the “FCC Applications”) and shall file the FCC Applications with
the FCC within seven (7) Business Days of the execution of this Agreement. The
cost of the FCC filing fees in connection with the FCC Applications shall be
borne one-half by the Sellers collectively and one-half by the Buyer.
(c)    Buyer and Sellers shall be responsible for their respective attorney's
fees in connection with the FCC Applications. Buyer and Sellers shall prosecute
the FCC Applications with all reasonable diligence and otherwise use their
commercially reasonable best efforts to obtain the applicable FCC Consent as
expeditiously as practicable and shall oppose any objections to the grant of
such FCC Consent. Each party hereto agrees to comply with any condition imposed
on it by the FCC Consent, except that no party shall be required to comply with
a condition if (i) the condition was imposed on it as the result of a
circumstance the existence of which does not constitute a breach by the party of
any of its representations, warranties, or covenants under this Agreement and
(ii) compliance with the condition would have a material adverse effect upon it.
The parties hereto shall oppose any requests for reconsideration or judicial
review of the FCC Consent. If the Closing shall not have occurred for any reason
within the original effective period of the applicable FCC Consent, and no party
shall have terminated this Agreement under Section 10, the parties shall jointly
request an extension of the effective period of such FCC Consent. No extension
of such FCC Consent shall limit the exercise by either party of its rights under
Section 10. Buyer and the Sellers shall each oppose any petition to deny or
other objection filed with respect to the applicable FCC Consent to the extent
such petition or objection relates to such party. No Seller nor Buyer shall take
any intentional action, or intentionally fail to take any action, which would
reasonably be expected to materially delay the receipt of such FCC Consent.
7.2.    (a)    The risk of any loss, damage, impairment, confiscation,
condemnation or revocation of any of the Purchased Assets from any cause
whatsoever shall be borne by the Seller that owns such Purchased Assets at all
times prior to the Closing.
(b)    If any damage or destruction of the Purchased Assets or any other event
occurs which prevents signal transmission by any Station in the normal and usual
manner and Sellers cannot restore or replace the Purchased Assets so that such
conditions are cured and normal and usual transmission is resumed before the
Closing Date, the Closing Date shall be postponed, at Buyer’s option, for a
period of up to ninety (90) days, to permit the repair or replacement of the
damage or loss.
(c)     In the event of any damage or destruction of the Purchased Assets
described above, if such Purchased Assets have not been restored or replaced and
any Station’s normal and usual transmission resumed within the ninety (90) day
period specified above, Buyer may terminate this Agreement forthwith without any
further obligation hereunder by written notice to any Seller.  Alternatively,
Buyer may, at its sole option, proceed to close this Agreement and complete the
restoration and replacement of such damaged Purchased Assets at Buyer’s expense
after the Closing Date, in which event Sellers promptly shall deliver to Buyer
following receipt thereof any insurance proceeds which it may receive prior to
or after Closing in connection with such damage or destruction of the Purchased
Assets (such amount not to exceed Buyer’s costs and expense in


24
24

--------------------------------------------------------------------------------





connection with such restoration and replacement, but in no event will Sellers
be liable in the event it does not receive any insurance proceeds or if the
insurance proceeds received are insufficient to cover Buyer’s costs and expenses
in full).
7.3.    Except as necessary for the consummation of the transactions
contemplated by this Agreement and except as and to the extent required by law,
including, without limitation, disclosure requirements of federal or state
securities laws and the rules and regulations of securities markets, each party
will keep confidential any information obtained from the other party in
connection with the transactions contemplated by this Agreement. If this
Agreement is terminated, each party will return to the other party all
information obtained by such party from the other party in connection with the
transactions contemplated by this Agreement.
7.4.    Buyer and Sellers shall cooperate fully with each other and their
respective counsel and accountants in connection with any actions required to be
taken as part of their respective obligations under this Agreement, and Buyer
and each Seller shall execute such other documents as may be reasonably
necessary and desirable to the implementation and consummation of this
Agreement, and otherwise use their commercially reasonable best efforts to
consummate the transaction contemplated hereby and to fulfill their obligations
under this Agreement, including the obligations contained in Section 6.4.
Notwithstanding the foregoing, no Seller nor Buyer shall have an obligation to
agree to any materially adverse change in any Purchased License or Assumed
Contract to obtain a Consent required with respect thereto. The Sellers shall
cooperate with Buyer to encourage each tower lessor, customer, programmer,
broadcaster, engineer, utility provider, supplier or other business associate of
Sellers in connection with the operation of the Stations to maintain the same
business relationships with the Stations after the Closing, as applicable, as it
maintained with the Stations prior to the Closing.
7.5.    From the date of this Agreement until the Closing Date, each Seller will
afford Buyer, its officers, counsel, accountants and other representatives, upon
two (2) business days prior written notice, full access to the Purchased Assets
and Stations and all of Sellers’ contracts, commitments and other records
related to such Purchased Assets, at all reasonable times during business hours,
and such representatives will be furnished true and complete copies of the same
as such representatives may reasonably request; provided, however, that such
review shall be conducted so as to not interfere unreasonably with or disrupt
the business and broadcast operations of such Seller.
7.6.    From the date hereof until the earlier to occur of the Closing Date or
the termination of this Agreement in accordance with Article 10, each Seller
shall promptly notify the Buyer of:
(a)    any notice or other communication from any Governmental Authority in
connection with the transactions contemplated by this Agreement;
(b)    (i) the occurrence or non-occurrence of any event which has caused any
representation or warranty made by it herein to be untrue or inaccurate in any
material respect at any time on or after the date hereof and prior to the
Closing and (ii) any material failure on the part of such Seller to comply with
or satisfy any covenant, condition or agreement set forth herein to be complied
with or satisfied by such Seller hereunder on or after the date hereof and prior
to the Closing; and


25
25

--------------------------------------------------------------------------------





7.7.    All Transfer Taxes arising out of or in connection with the transactions
effected pursuant to this Agreement shall be borne by the applicable Seller. The
party which has the primary responsibility under applicable Law for the payment
of any particular Transfer Tax shall prepare the relevant Tax Return. If Buyer
is required to pay any Transfer Tax, the applicable Seller shall pay to Buyer
the amount of such Transfer Taxes by check or wire transfer of immediately
available funds no later than the date that is the later of (i) five (5)
Business Days after the date Buyer notifies such Seller of the amount of
Transfer Taxes required to be paid by Buyer or (ii) two (2) Business Days prior
to the due date for such Transfer Taxes. The applicable Seller and Buyer shall
cooperate in the preparation, execution and filing of all Transfer Tax Returns
and shall cooperate in seeking to secure any available exemptions from such
Transfer Taxes.
7.8.    The applicable Seller shall be liable for payment of and shall prepare
and properly file on a timely basis true, complete and accurate Tax Returns and
other documentation for any and all Taxes incurred with respect to the Purchased
Assets owned by such Seller and the operation of such Purchased Assets for any
Pre-Closing Tax Period, and Buyer shall be liable for payment of and shall
prepare and properly file on a timely basis true, complete and accurate Tax
Returns and other documentation for any and all Taxes incurred with respect to
such Purchased Assets and the operation of such Purchased Assets for any
Post-Closing Tax Period. Buyer shall prepare and properly file, consistent with
past practice, all Tax Returns for any taxable period beginning on or before and
ending after the Closing Date (a “Straddle Period”). Notwithstanding anything to
the contrary in this Section 7.8, all real property Taxes, personal property
Taxes and similar ad valorem obligations levied with respect to the Purchased
Assets for any Straddle Period shall be apportioned between the applicable
Seller, on the one hand, and Buyer, on the other hand, based on the number of
days of such period up to and including the Closing Date and the number of days
of such period after the Closing Date, and such Seller shall be liable for the
proportionate amount of such Taxes that is attributable to the portion of the
Straddle Period up to and including the Closing Date, and Buyer shall be liable
for the proportionate amount of such Taxes that is attributable to the portion
of the Straddle Period beginning after the Closing Date. Other Taxes, if any,
shall be allocated between the applicable Seller and the Buyer based on a
closing of the books on the Closing Date.
SECTION 8 -    CONDITIONS TO CLOSING
8.1.    Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of each of the following
conditions:
(a)    No provision of any applicable Law and no Governmental Order shall
prohibit the consummation of the Closing;
(b)    All representations and warranties of each Seller contained in this
Agreement, disregarding all qualifiers and exceptions relating to materiality or
Material Adverse Effect, shall be true and complete in all material respects at
and as of the date of this Agreement and (except to the extent such
representations and warranties speak as of an earlier date, in which case such
representations and warranties shall have been true and correct, disregarding
all qualifiers relating to materiality or Material Adverse Effect, as of such
earlier date) as of the Closing Date as though made at and as of the Closing
Date, except for changes contemplated by this Agreement.


26
26

--------------------------------------------------------------------------------





(c)    Each Seller shall have performed and complied in all material respects
with all covenants, agreements, and conditions required by this Agreement to be
performed or complied with by it prior to or on the Closing Date.
(d)    All Consents on Schedule 3.3, including the FCC Consent, shall have been
obtained and delivered to Buyer without any adverse change in the terms or
conditions of any agreement or any governmental license, permit, or other
authorization.
(e)    The FCC Consent shall have been granted without the imposition on Buyer
of any conditions that need not be complied with by Buyer under Section 7.1 or a
material adverse change to the FCC Consent.
(f)    Sellers shall be the holders of all Purchased Licenses and there shall
not have been any modification of any Purchased License that would have a
Material Adverse Effect on such Purchased License, the Purchased Assets or the
Stations or the conduct of the business and operations of such Stations. No
proceeding shall be pending or threatened the effect of which would be to
revoke, cancel, fail to renew, suspend, or modify adversely any Purchased
License.
(g)    Sellers shall have made or stand willing to make all the deliveries to
Buyer set forth in Section 9.2.
(h)    Between the date of this Agreement and the Closing Date, there shall have
been no Material Adverse Effect.
8.2.    Conditions to Obligations of Sellers. The obligations of Sellers to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or waiver, at or prior to the Closing, of each of the following
conditions:
(a)    No provision of any applicable Law and no Governmental Order shall
prohibit the consummation of the Closing;
(b)    All representations and warranties of Buyer contained in this Agreement,
disregarding all qualifiers and exceptions relating to materiality or Material
Adverse Effect, shall be true and complete in all material respects at and as of
the date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date, in which case such representations and
warranties shall have been true and correct, disregarding all qualifiers
relating to materiality or Material Adverse Effect, as of such earlier date) as
of the Closing Date as though made at and as of the Closing Date, except for
changes contemplated by this Agreement.
(c)    Buyer shall have performed and complied in all material respects with all
covenants, agreements, and conditions required by this Agreement to be performed
or complied with by it prior to or on the Closing Date.
(d)    Buyer shall have made or stand willing to make all the deliveries set
forth in Section 9.3.


27
27

--------------------------------------------------------------------------------





(e)    The FCC Consent shall have been granted without the imposition on Sellers
of any conditions that need not be complied with by Sellers under Section 7.1,
and Buyer shall have complied with any conditions imposed on it by the FCC
Consent.
SECTION 9 -    CLOSING PROCEDURES
9.1.    The Closing shall take place at the offices of Akerman LLP, 666 Fifth
Avenue, New York, NY 10103 at 10:00 a.m. on a date (the “Closing Date”), to be
set by Buyer and Sellers, which shall not be later than the tenth (10th)
Business Day following the satisfaction or waiver of all of the conditions set
forth in Section 8 hereof.
9.2.    Prior to or on the Closing Date, each Seller shall deliver to Buyer the
following, in form and substance reasonably satisfactory to Buyer and its
counsel:
(a)    Bill of Sale, Assignment and Assumption Agreement. A duly executed bill
of sale, assignment and assumption agreement in the form set forth on Exhibit C
(“Bill of Sale”) and other transfer documents which shall be sufficient to vest
good and marketable title to the Purchased Assets in the name of Buyer, free and
clear of all Liens except for Permitted Liens;
(b)    Lock-Up Agreement. A duly executed lock-up agreement in the form set
forth as Exhibit D (“Lock-Up Agreement”) pursuant to which each Seller agrees to
certain restrictions on the sale and transfer of the Seller Shares.
(c)    Consents. An executed copy of any and all instruments and documents
evidencing receipt of each of the Consents;
(d)    Seller’s Certificate. A certificate, dated as of the Closing Date,
executed on behalf of such Seller by an officer of such Seller, certifying (i)
that all representations and warranties of such Seller contained in this
Agreement, disregarding all qualifiers and exceptions relating to materiality or
Material Adverse Effect, are true and complete in all material respects at and
as of the date of this Agreement and (except to the extent such representations
and warranties speak as of an earlier date, in which case such representations
and warranties shall have been true and correct, disregarding all qualifiers
relating to materiality or Material Adverse Effect, as of such earlier date) as
of the Closing Date as though made at and as of the Closing Date, except for
changes contemplated by this Agreement; and (ii) that such Seller has performed
and complied in all material respects with all of its obligations, covenants,
and agreements set forth in this Agreement to be performed and complied with on
or prior to the Closing Date;
(e)    Licenses, Contracts, Business Records, Etc. Copies of all Purchased
Licenses, Assumed Contracts and all files and records used by each Seller in
connection with the Purchased Assets;
(f)    Non-Foreign Certification. A certificate issued by each Seller in form
and substance acceptable to Buyer, establishing that such Seller is not a
foreign person for purposes of Section 1445 of the Code;


28
28

--------------------------------------------------------------------------------





(g)    Good Standing Certificate; Resolutions. Good standing certificates as of
a date no earlier than ten (10) Business Days prior to the Closing Date issued
by the Secretary of State of each Seller's jurisdiction of formation or
incorporation and each of the jurisdictions each Seller is required by law to be
qualified as a result of its ownership of any Purchased Asset. Certified copies
of all corporate, limited liability company or other resolutions necessary to
authorize the execution, delivery and performance of this Agreement, including
the consummation of the transactions contemplated hereby;
(h)    Domain Name Assignment Agreement. A duly executed domain name assignment
and assumption agreement in the form set forth on Exhibit E (“Domain Name
Assignment Agreement”) and other transfer documents which shall be sufficient to
vest good and marketable title to the domain names and websites
“makocommunications.com” and “www.lptvsforlease.com” in the name of Buyer, free
and clear of all Liens except for Permitted Liens;
(i)    Updated Disclosure Schedules. No later than three (3) Business Days prior
to the Closing Date, Sellers shall deliver updated versions of Schedule 3.4 and
Schedule 3.6 to Buyer which shall be true, accurate and complete as of such
delivery date and which shall be satisfactory to Buyer in Buyer’s sole
discretion.
(j)    Deposit. A duly executed joint written instruction of Mako and the Buyer
instructing the escrow agent party to the Escrow Agreement to release the
Deposit to Mako.
(k)    Other Documents. Such other documents and instruments as may be
reasonably requested by counsel for Buyer.
9.3.    Prior to or on the Closing Date, Buyer shall deliver to Sellers the
following, in form and substance reasonably satisfactory to Sellers and their
counsel:
(a)    Cash Purchase Price. The Balance of the Cash Purchase Price as provided
in Section 2.5(b) by wire transfer of immediately available federal funds;
(b)    Note. Executed copy of the Note as provided for in Section 2.5(c);
(c)    Shares. Sellers Shares as provided for in Section 2.5(d);
(d)    Buyer’s Certificate. A certificate, dated as of the Closing Date,
executed on behalf of Buyer by an officer of Buyer, certifying (i) that all
representations and warranties of Buyer contained in this Agreement,
disregarding all qualifiers and exceptions relating to materiality or Material
Adverse Effect, are true and complete in all material respects at and as of the
date of this Agreement and (except to the extent such representations and
warranties speak as of an earlier date, in which case such representations and
warranties shall have been true and correct, disregarding all qualifiers
relating to materiality or Material Adverse Effect, as of such earlier date) as
of the Closing Date as though made at and as of the Closing Date, except for
changes contemplated by this Agreement; and (ii) that Buyer has performed and
complied in all material respects with all of its


29
29

--------------------------------------------------------------------------------





obligations, covenants, and agreements set forth in this Agreement to be
performed and complied with on or prior to the Closing Date; and
(e)    Bill of Sale. The duly executed Bill of Sale.
(f)    Domain Name Assignment Agreement. The duly executed Domain Name
Assignment Agreement.
(g)    Deposit. A duly executed joint written instruction of Mako and the Buyer
instructing the escrow agent party to the Escrow Agreement to release the
Deposit to Mako.
SECTION 10 - TERMINATION
10.1.    Termination. This Agreement may be terminated prior to the Closing as
follows:
(a)    by mutual written consent of Buyer and Sellers;
(b)    by written notice from Buyer (so long as Buyer is not in breach of any of
its representations, warranties, covenants or agreements contained in this
Agreement) to the Sellers, if any Seller breaches in any material respect any of
Sellers’ representations or warranties or defaults in any material respect in
the performance of any of their covenants or agreements contained in this
Agreement which breach or failure to perform would cause the failure of any
condition set forth in Section 8.1, and such breach or default is not cured
within the Cure Period (defined below);
(c)    by written notice from Sellers (so long as no Seller is in breach of any
of its representations, warranties, covenants or agreements contained in this
Agreement) to Buyer, if Buyer breaches in any material respect any of its
representations or warranties or defaults in any material respect in the
performance of any of its covenants or agreements contained in this Agreement
which breach or failure to perform would cause the failure of any condition set
forth in Section 8.2, and such breach or default is not cured within the Cure
Period;
(d)    by either Buyer or Sellers upon written notice to the other party if the
consummation of the transaction contemplated hereby shall be prohibited by a
final, non-appealable order, decree or injunction of a court of competent
jurisdiction; provided that the right to terminate this Agreement under this
Section 10.1(d) shall not apply to any party whose action or inaction in
fulfilling a material obligation under this Agreement shall have been a cause
for the failure of the Closing to occur pursuant to this Section 10.1(d); and
(e)    by Buyer in accordance with Section 7.2(c).
The term “Cure Period” as used herein means a period commencing the date Buyer
or Sellers receives from the other written notice of breach or default hereunder
and continuing until the earlier of (i) fifteen (15) calendar days thereafter or
(ii) the Closing Date.
10.2.    Specific Performance. In the event of a breach or threatened breach by
Sellers of any representation, warranty, covenant or agreement under this
Agreement, at Buyer’s election, in


30
30

--------------------------------------------------------------------------------





addition to any other remedy available to it, Buyer shall be entitled to an
injunction restraining any such breach or threatened breach and to enforcement
of this Agreement by a decree of specific performance requiring Sellers to
fulfill their obligations under this Agreement, in each case without the
necessity of showing economic loss or other actual damage and without any bond
or other security being required.
10.3.    Allocation of Deposit in the Event of Termination. Solely in the event
that all of the conditions set forth in Section 8.1 and Section 8.2 have been
satisfied or otherwise waived in writing, except that, the Buyer has failed to
satisfy the condition set forth in Section 8.2(d) as a result of Buyer’s failure
to satisfy the delivery obligations set forth in Section 9.3(a), Section 9.3(b)
or Section 9.3(c) on the date that otherwise would be the Closing Date and the
Sellers stood ready, willing and able to consummate the transactions
contemplated by this Agreement, the Deposit shall be paid to Sellers (or
Sellers’ designee) pursuant to the terms of this Agreement and the Escrow
Agreement, and such payment shall constitute liquidated damages. Buyer
acknowledges and agrees that the recovery of the Deposit as set forth herein
shall constitute payment of liquidated damages and not a penalty and such
liquidated damages amount is reasonable in light of the substantial but
indeterminate harm anticipated to be caused by Buyer’s non-performance under
this Agreement, the difficulty of proof of loss and damages, the inconvenience
and non-feasibility of otherwise obtaining an adequate remedy, and the value of
the transactions to be consummated hereunder. Sellers acknowledge and agree
that, notwithstanding anything to the contrary herein, with respect to the
failure to consummate the transaction as described in this Section 10.3,
Sellers’ sole and exclusive remedy hereunder shall be the right to receive the
Deposit. In the event that this Agreement is terminated or the transactions
contemplated herein fail to be consummated for any reason other than pursuant to
this Section 10.3, the Deposit shall promptly be returned to the Buyer.
10.4.    If this Agreement is terminated pursuant to Section 10.1 and any party
is not in material breach of any provision of this Agreement, the parties shall
not have any further liability to each other with respect to the purchase and
sale of the Purchased Assets. If this Agreement is terminated by a party due to
the other party's material breach of any provision of this Agreement, and the
terminating party is not in material breach of any provision of this Agreement,
then the terminating party shall have all rights and remedies available at law
or equity, including the right to seek specific performance of this Agreement.
Except in the case of fraud with scienter, in no event shall any party be liable
for punitive damages. A termination of this Agreement shall not terminate the
confidentiality rights and obligations of the parties set forth in Section 7.3.
SECTION 11 - SURVIVAL; INDEMNIFICATION
11.1.    Survival. The representations, warranties and covenants of the parties
hereto contained in or made pursuant to this Agreement or in any certificate or
other writing furnished pursuant hereto or in connection herewith shall survive
in full force and effect until the date that is eighteen months after the
Closing Date, provided that the representations and warranties in Section 3.9
shall remain in full force and effect with respect to any claim based on such
representations and warranties until the date which is thirty (30) days after
the date upon which the liability to which any such claim may relate is barred
by all applicable statutes of limitations (including all periods of extension,
whether automatic or permissive) and the representations and warranties in
Sections


31
31

--------------------------------------------------------------------------------





3.1, 3.2 and 3.12 (collectively, together with Section 3.9, the “Sellers
Specified Representations”) and Sections 5.1, 5.2 and 5.4 (collectively, the
“Buyer Specified Representations”) shall survive in perpetuity. No claim may be
brought under this Agreement unless written notice describing in reasonable
detail the nature and basis of such claim is given on or prior to the last day
of the applicable survival period. In the event such notice is given, the right
to indemnification with respect thereto shall survive the applicable survival
period until such claim is finally resolved and any obligations thereto are
fully satisfied.
11.2.    Indemnification by Buyer. Subject to Section 11.1, Buyer shall
indemnify against and hold harmless the Sellers, their Affiliates and their
respective employees, directors, officers, managers, members, agents and
representatives (collectively, the “Seller Indemnified Parties”) from, and will
promptly defend any Seller Indemnified Party from and reimburse any Seller
Indemnified Party for, any and all losses, damages, costs, expenses,
liabilities, obligations and claims of any kind (including any Action brought by
any Governmental Authority or Person and including reasonable and documented
out-of-pocket attorneys’ fees and expenses reasonably incurred) (collectively,
“Losses”), which any Seller Indemnified Party may at any time suffer or incur,
or become subject to, as a result of or in connection with:
(i)    Buyer’s breach of any of its representations or warranties contained in
this Agreement or in the certificate delivered pursuant to Section 9.3(d)
(“Buyer Representation Breach”);
(ii)    any breach or nonfulfillment of any agreement, obligation, or covenant
of Buyer under the terms of this Agreement;
(iii)    the ownership, business or operation of the Purchased Assets and
Stations after the Closing Date; and
(iv)    the Assumed Liabilities.
11.3.    Notwithstanding any other provision to the contrary, Buyer shall not be
required to indemnify and hold harmless any Seller Indemnified Party pursuant to
Section 11.2: (i) unless such Seller Indemnified Party has asserted a claim with
respect to such matters within the applicable survival period set forth in
Section 11.1 and (ii) only if and only to the extent that the aggregate amount
of such Seller Indemnified Parties’ Losses resulting from Buyer Representation
Breaches is in excess of $50,000 (the “Deductible”), after which the Buyer shall
be liable for all Losses irrespective of the Deductible; provided, that the
cumulative indemnification obligation of Buyer under Section 11.2 shall in no
event exceed $5,000,000 in the aggregate (the “Cap”); provided further that
neither the Deductible nor the Cap shall apply in the case of any Losses under
clauses (ii), (iii) and (iv) of Section 11.2 or to any Buyer Specified
Representation.
11.4.    Indemnification by Seller. Subject to Section 11.1, the Sellers shall,
severally and not jointly, indemnify against and hold harmless Buyer, its
Affiliates, and their respective directors, officers, employees, managers,
agents and representatives (collectively, the “Buyer Indemnified Parties”) from,
and will promptly defend any Buyer Indemnified Party from and reimburse any


32
32

--------------------------------------------------------------------------------





Buyer Indemnified Party for, any and all Losses which such Buyer Indemnified
Party may at any time suffer or incur, or become subject to, as a result of or
in connection with:
(i)    such Seller’s breach of any of the representations or warranties
contained in this Agreement or in the certificate delivered pursuant to Section
9.2(d) (“Seller Representation Breach”);
(ii)    any breach by such Seller or nonfulfillment of any agreement or covenant
of such Seller under the terms of this Agreement;
(iii)    the ownership, business or operation of the Purchased Assets and
Stations of such Seller before the Closing Date;
(iv)    any fines or penalties (1) issued or assessed prior to the Closing Date
by a Governmental Authority (including, without limitation, the FCC) or (2)
relating to actions or inactions by such Seller prior to the Closing Date, in
each case on any Purchased Asset, including on any Purchased License;
(v)    the Excluded Assets;
(vi)    all Taxes attributable to the Purchased Assets for the Pre-Closing Tax
Period;
(vii)    the Excluded Liabilities;
(viii)    all Taxes of any Seller for any period; and
(ix)    the Liabilities set forth on Schedule 11.4.
11.5.    Limitations on Indemnification. Notwithstanding any other provision to
the contrary, the Sellers shall not be required to indemnify and hold harmless
any Buyer Indemnified Party pursuant to Section 11.4: (i) unless such Buyer
Indemnified Party has asserted a claim with respect to such matters within the
applicable survival period set forth in Section 11.1 and (ii) only if and only
to the extent that the aggregate amount of Buyer Indemnified Parties’ Losses
resulting from Seller Representation Breaches is in excess of Deductible, after
which the Sellers shall be liable for all Losses irrespective of the Deductible;
provided, that the cumulative indemnification obligation of Sellers under
Section 11.4 shall in no event exceed Cap; provided further that neither the
Deductible nor the Cap shall apply in the case of any indemnification under
clauses (ii), (iii), (iv), (v), (vi), (vii), (viii) and (ix) of Section 11.4 or
to any Seller Specified Representation.
11.6.    Notification of Claims.
(a)    A party entitled to be indemnified pursuant to Section 11.2 or Section
11.4 (the “Indemnified Party”) shall promptly notify the party liable for such
indemnification (the “Indemnifying Party”) in writing of any claim or demand
that the Indemnified Party has determined has given or could give rise to a
right of indemnification under this Agreement; provided, that a failure to give
prompt notice or to include any specified information in any notice will not
affect


33
33

--------------------------------------------------------------------------------





the rights or obligations of a party hereunder except and only to the extent
that, as a result of such failure, any party that was entitled to receive such
notice was damaged as a result of such failure. Subject to the Indemnifying
Party’s right to defend in good faith third party claims as hereinafter
provided, the Indemnifying Party shall satisfy its obligations under this
Section 11 within thirty (30) days after the receipt of written notice thereof
from the Indemnified Party.
(b)    If the Indemnified Party shall notify the Indemnifying Party of any claim
pursuant to Section 11.6(a), the Indemnifying Party shall have the right to
employ counsel of its choosing to defend any such claim asserted by any third
party against the Indemnified Party for so long as the Indemnifying Party shall
continue in good faith to diligently defend against such claim. The Indemnified
Party shall have the right to participate in the defense of any such claim at
its own expense. The Indemnifying Party shall notify the Indemnified Party in
writing, as promptly as possible (but in any case at least five (5) Business
Days before the due date for the answer or response to a claim) after the date
of the notice of claim given by the Indemnified Party to the Indemnifying Party
under Section 11.6(a) of its election to defend in good faith any such third
party claim. So long as the Indemnifying Party is defending in good faith any
such claim asserted by a third party against the Indemnified Party, the
Indemnified Party shall not settle or compromise such claim without the written
consent of the Indemnifying Party, which consent shall not be unreasonably
withheld, and the Indemnified Party shall make available to the Indemnifying
Party or its agents all records and other material in the Indemnified Party’s
possession reasonably required by it for its use in contesting any third party
claim. The Indemnifying Party shall not, without the Indemnified Party's written
consent (such consent not to be unreasonably withheld), settle or compromise any
claim or consent to any entry of any judgment which settlement, compromise or
judgment (i) by its terms does not obligate the Indemnifying Party (or its
Affiliates) to pay the full amount of any Losses in connection with such claim,
(ii) requires any payment or other action by, or limitation on, any Indemnified
Party or contains any covenants or undertakings binding on the Indemnified Party
other than customary agreements to keep the terms of such settlement, compromise
or judgment confidential or (iii) does not include the giving by the claimant to
the Indemnified Party of a full release from all liability in respect of such
claim.  Regardless of whether the Indemnifying Party elects to defend any such
claim, the Indemnified Party shall have no obligation to do so. In the event (i)
the Indemnifying Party elects not to defend such claim or (ii) the Indemnifying
Party elects to defend such claim but fails to diligently defend such claim in
good faith, the Indemnified Party shall have the right to conduct the defense
thereof and to settle or compromise such claim or action without the consent of
the Indemnifying Party, except that with respect to the settlement or compromise
of such a claim, the Indemnified Party shall not settle or compromise any such
claim without the consent of the Indemnifying Party (such consent not to be
unreasonably withheld), unless the Indemnifying Party is given a full and
complete release of any and all liability by all relevant parties relating
thereto and has no obligation to pay any damages.  
11.8.    Net Losses; Subrogation; Mitigation.
(a)    Notwithstanding anything contained herein to the contrary, the amount of
any Losses incurred or suffered by an Indemnified Party shall be calculated
after giving effect to (i) any insurance proceeds received by the Indemnified
Party (or any of its Affiliates) with respect to such Losses and (ii) any
recoveries obtained by the Indemnified Party (or any of its Affiliates)


34
34

--------------------------------------------------------------------------------





from any other third party, in each case, net of the costs and expenses incurred
in obtaining such proceeds and recoveries. Each Indemnified Party shall exercise
commercially reasonable efforts to obtain such proceeds, benefits and recoveries
(collectively, “Proceeds”). If any such Proceeds are received by an Indemnified
Party (or any of its Affiliates) with respect to any Losses after an
Indemnifying Party has made a payment to the Indemnified Party with respect
thereto, the Indemnified Party (or such Affiliate) shall pay to the Indemnifying
Party the amount of such Proceeds (up to the amount of the Indemnifying Party’s
payment). With respect to any Losses incurred or suffered by an Indemnified
Party, the Indemnifying Party shall have no liability for any Losses to the
extent that the same Losses have already been recovered by the Indemnified Party
from the Indemnifying Party (because the Indemnified Party may only recover once
in respect of the same Loss).
(b)    Upon making any payment to an Indemnified Party in respect of any Losses,
the Indemnifying Party shall, to the extent of such payment, be subrogated to
all rights of the Indemnified Party (and its Affiliates) against any third party
in respect of the Losses to which such payment relates. Such Indemnified Party
(and its Affiliates) and Indemnifying Party shall execute upon request all
instruments reasonably necessary to evidence or further perfect such subrogation
rights.
(c)    The Indemnified Party and the Indemnifying Party shall use commercially
reasonable efforts to mitigate any Losses, whether by asserting claims against a
third party or by otherwise qualifying for a benefit that would reduce or
eliminate an indemnified matter; provided, that no party shall be required to
use such efforts if they would be detrimental in any material respect to such
party.
11.9.    Computation of Indemnifiable Losses. Any calculation of Losses for
purposes of this Section 11 shall be (a) reduced to take account of any net tax
benefit actually realized by the Indemnified Party arising from the
deductibility of any such Loss in the year such Loss is incurred; and (b)
increased to take account of any net tax liability actually realized by the
Indemnified Party arising from the receipt or accrual of any indemnity
obligation hereunder; provided that the mitigation provisions hereof shall not
require a party to take any action with respect to any tax filing or claim, even
if such filing or claim would likely result in a net tax benefit. To the extent
permitted by applicable Law, all indemnity payments made pursuant to this
Agreement shall be treated by the parties hereto as an adjustment to the
Purchase Price.
11.10.    Exclusive Remedies. In the event the transactions contemplated by this
Agreement are consummated, the indemnification provisions of this Section 11
shall be the sole and exclusive remedies of Buyer and Sellers for any breach of
the representations or warranties or nonperformance of any covenants and
agreements of Buyer or Sellers contained in this Agreement or any Related
Agreement, and no party shall have any liability to any other party under any
circumstances for special, indirect, consequential, punitive or exemplary
damages or lost profits, diminution in value or any damages based on any type of
multiple of earnings of any Indemnified Party; provided, that nothing contained
in this Agreement shall relieve or limit the liability of a party from any
liability or Losses arising out of or resulting from fraud or intentional breach
in connection with the transactions contemplated in this Agreement or the
Related Agreements


35
35

--------------------------------------------------------------------------------





SECTION 12 - EXPENSES, NOTICES, MISCELLANEOUS
12.1.    Any federal, state, or local sales or transfer tax arising in
connection with the conveyance of the Purchased Assets by Sellers to Buyer
pursuant to this Agreement shall be paid by the applicable Seller. The Buyer and
the Sellers shall pay all FCC filing fees required by the FCC in connection with
the applicable FCC Applications as set forth in Section 7.1(b) of this
Agreement. Except as otherwise provided in this Agreement, each Seller and the
Buyer shall be responsible for the payment of its own all legal, accounting,
advisory and other fees and expenses incurred by it in connection with the
negotiation, documentation and consummation of this Agreement.
12.2.    All notices, demands, and requests required or permitted to be given
under the provisions of this Agreement shall be (a) in writing, (b) delivered by
personal delivery, or sent by commercial delivery service or registered or
certified mail, return receipt requested, (c) deemed to have been given on the
date of personal delivery or the date set forth in the records of the delivery
service or on the return receipt, and (d) addressed as follows:
If to Sellers, to:
518 Peoples St.
Corpus Christi, TX 78401
Attention: Howard Mintz


With a copy to:


Lee Peltzman
Shainis & Peltzman
1850 M Street, N.W.
Suite 240
Washington, D.C. 20036


If to Buyer, to:
450 Park Avenue, 30th Floor
New York, NY 10022
Attention:  Paul Robinson


With a copy to:


Akerman LLP
666 Fifth Avenue
New York, New York 10103
Attention:  Carl D. Roston and Palash I. Pandya
Fax:  (212) 880-8965


and




36
36

--------------------------------------------------------------------------------





Hogan Lovells US LLP
555 13th Street, NW
Washington, DC 20004
Attention: Trey Hanbury
Fax: 202-637-5910
or to any other or additional persons and addresses as the parties may from time
to time designate in a writing delivered in accordance with this Section 12.2.
12.3.    No party may assign this Agreement without the prior written consent of
the other parties. Upon any permitted assignment by Buyer or Sellers in
accordance with this Section 12.3, all references to Buyer herein shall be
deemed to be references to Buyer’s assignee and all references to a Seller
herein shall be deemed to be references to such Seller's assignees, as the case
may be. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.
12.4.    The parties shall take any reasonable actions and execute any other
documents that may be necessary or desirable to the implementation and
consummation of this Agreement, including, in the case of Sellers, any
additional bills of sale, deeds, or other transfer documents that, in the
reasonable opinion of Buyer, may be necessary to ensure, complete, and evidence
the full and effective transfer of the Purchased Assets to Buyer pursuant to
this Agreement.
12.5.    This Agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed in the State of New York and without regard to its choice of law
principles. Any action or proceeding arising out of or relating to this
Agreement shall be brought in the state and federal courts located in the
Borough of Manhattan, County of New York, State of New York and each of the
parties hereto or thereto irrevocably submits to the exclusive jurisdiction of
each such court in any such action or proceeding, waives any objection it may
now or hereafter have to venue or to convenience of forum, agrees that all
claims in respect of the action or proceeding shall be heard and determined only
in any such court and agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court.  The parties hereto agree
that any of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
hereto and thereto irrevocably to waive any objections to venue or to
convenience of forum.  Process in any action or proceeding referred to in this
Section 12.5 may be served on any party hereto anywhere in the world.
12.6.    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION, OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY EXHIBITS, SCHEDULES, AND
APPENDICES ATTACHED TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF THE OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) IT HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES


37
37

--------------------------------------------------------------------------------





THIS WAIVER KNOWINGLY AND VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.
12.7.    The headings in this Agreement are included for ease of reference only
and shall not control or affect the meaning or construction of the provisions of
this Agreement.
12.8.    Words used in this Agreement, regardless of the gender and number
specifically used, shall be deemed and construed to include any other gender,
masculine, feminine, or neuter, and any other number, singular or plural, as the
context requires.
12.9.    This Agreement, the schedules, hereto, and all documents, certificates,
and other documents to be delivered by the parties pursuant hereto, collectively
represent the entire understanding and agreement between Buyer and Sellers with
respect to the subject matter hereof. This Agreement supersedes all prior
negotiations between the parties and cannot be amended, supplemented, or changed
except by an agreement in writing that makes specific reference to this
Agreement and which is signed by the party against which enforcement of any such
amendment, supplement, or modification is sought.
12.10.    Except as otherwise provided in this Agreement, any failure of any of
the parties to comply with any obligation, representation, warranty, covenant,
agreement, or condition herein may be waived by the party entitled to the
benefits thereof only by a written instrument signed by the party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, representation, warranty, covenant, agreement, or condition shall
not operate as a waiver of, or estoppel with respect to, any subsequent or other
failure. Whenever this Agreement requires or permits consent by or on behalf of
any party, such consent shall be given in writing in a manner consistent with
the requirements for a waiver of compliance as set forth in this Section 12.10.
12.11.    This Agreement may be signed in counterparts with the same effect as
if the signature on each counterpart were upon the same instrument. Delivery of
an executed counterpart of a signature page to this Agreement by facsimile or
e-mail shall be effective as delivery of a manually executed counterpart of this
Agreement.
12.12.    To the fullest extent permitted by applicable law, each party waives
compliance with any bulk sale or bulk transfer laws or similar laws, if
applicable.
12.13.    The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event any ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by all parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


38
38

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have duly executed this Asset Purchase Agreement
as of the day and year first above written.
 
SELLERS:


MAKO COMMUNICATIONS, LLC


By:   /s/ Amanda Mintz
Name: Amanda Mintz
Title: Member


 
MINTZ BROADCASTING


By:   /s/ Amanda Mintz
Name: Amanda Mintz
Title: Partner


 
NAVE BROADCASTING, LLC


By:   /s/ Amanda Mintz
Name: Amanda Mintz
Title: Member


 
TUCK PROPERTIES, INC.


By:   /s/ Amanda Mintz
Name: Amanda Mintz
Title: President


 




By:   /s/ Lawrence Howard Mintz
Name: Lawrence Howard Mintz


 




By:   /s/ Sean Mintz
Name: Sean Mintz





39
39

--------------------------------------------------------------------------------







 
BUYER:


HC2 LPTV Holdings, Inc.


By:   /s/ Michael Sena
Name: Michael Sena
Title: CFO


 
 



40
40

--------------------------------------------------------------------------------





 
HC2 Holdings, Inc., solely with respect to Section 2.5(d) and Section 4.


By:  /s/ Michael Sena
Name: Michael Sena
Title: CFO







41
41